Citation Nr: 0426872	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  97-33 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating from 30 percent for 
post-phlebitic syndrome of the left leg, for the period 
preceding January 12, 1998.

2.  Entitlement to an increased rating from 40 percent for 
post-phlebitic syndrome of the left leg, for the period 
beginning January 12, 1998.

3.  Entitlement to service connection for a pulmonary 
disability, to include as secondary to the service-connected 
post-phlebitic syndrome of the left leg.

4.  Entitlement to service connection for a skin disability, 
to include as secondary to the service-connected post-
phlebitic syndrome of the left leg.

5.  Entitlement to service connection for a stomach 
disability, to include as secondary to the service-connected 
post-phlebitic syndrome of the left leg.

6.  Entitlement to service connection for a back disability, 
to include as secondary to the service-connected post-
phlebitic syndrome of the left leg.

7.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
post-phlebitic syndrome of the left leg.

8.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to the service-connected 
post-phlebitic syndrome of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, C.W.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
April 1966. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim seeking 
an increased rating for varicose veins of the left leg from 
30 percent, and also denied entitlement to service connection 
for shortness of breath, chest pain, a skin disorder, back 
pain, arthritis of the right knee, arthritis of bilateral 
ankles, and stomach problems, as secondary to the service-
connected varicose veins.  

In a July 1998 rating decision, the RO granted an increased 
rating for post-phlebitic syndrome of the left leg to 40 
percent for the period beginning January 12, 1998.  

The veteran's claim was remanded in August 2003.  

The issues of an increased rating for post-phlebitic syndrome 
of the left leg and service connection for a skin disability 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was not seen for any back, right knee, or 
bilateral ankle disorders in service, or until many years 
after service.  

2.  The veteran's back, right knee, and ankle disorders are 
not proximately due to or the result of the veteran's service 
connected post-phlebitic syndrome of the left leg.  

3.  The veteran was not seen for any gastrointestinal 
disorders in service, and has not been seen for any 
gastrointestinal disorders after service.  

4.  The veteran does not have a diagnosed gastrointestinal 
disability.  

5.  The veteran was hospitalized for pneumonia in service.

6.  The veteran's restrictive lung disease is the result of 
his pneumonia for which he was hospitalized in service.  



CONCLUSIONS OF LAW

1.  The veteran's low back disorder was not incurred in 
service, and is not proximately due to the veteran's service-
connected post-phlebitic syndrome of the left leg.  38 
U.S.C.A. § §1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).

2.  The veteran's right knee disorder was not incurred in 
service, and is not proximately due to the veteran's service-
connected post-phlebitic syndrome of the left leg.  38 
U.S.C.A. § §1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).

3.  The veteran's bilateral ankle disorders were not incurred 
in service, and are not proximately due to the veteran's 
service-connected post-phlebitic syndrome of the left leg.  
38 U.S.C.A. § §1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).

4.  Entitlement to service connection for a gastrointestinal 
disability is denied.  
38 U.S.C.A. § §1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).

5.  Service connection for restrictive lung disease is 
granted  38 U.S.C.A. § §1110; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's DD-214 shows that his occupational specialty in 
service was a plumbing specialist.  Service medical records 
show that the veteran was not seen for his back, right knee, 
or ankles in service.  Although a report of medical history 
form from April 1965 noted that the veteran either had or did 
have a trick or locked knee, the doctor explained on the back 
of the form that the veteran had a trick right knee in 
childhood, with no complications, and no sequelae.  At 
separation in July 1967, his back was evaluated as normal.  
Although his lower extremities were evaluated as abnormal, it 
was explained that the veteran had deep and superficial 
venous insufficiency of the left lower extremity.  No 
findings were made regarding the right knee or ankles.  On 
his report of medical history form from July 1967, he put a 
check in the no box to indicate that he did not have and had 
never had back pain.  He put a check in the yes box to 
indicate that he either had or had previously had a trick or 
locked knee and swollen or painful joints.  However, on the 
back of the form, the examiner explained that these items 
were no longer troublesome.  

Service medical records also show that he was seen in April 
1964 for a flu-like syndrome.  He was seen in August 1965 for 
a sore throat, cough, and fever.  He was hospitalized in 
January 1966 at Wright-Patterson Air Force Base to determine 
whether he had proteinuria or not.  The history of his 
present illness noted that he was hospitalized in September 
1965 at Wright-Patterson Air Force Base Hospital for left 
lower lobe pneumonia.  He was then admitted to Griffiss Air 
Force Base where he was noted to have a left pleural 
effusion, but a bacteriologic diagnosis was never 
established.  He responded well to therapy until October 31 
when the onset of acute thrombophlebitis along the left leg 
was noted.  

Service medical records also show that a checklist for 
examination for personnel exposed to toxic solvents was 
completed, showing that the veteran used the solvent "san 
fax" twice a week.  

Treatment records from the Medical Arts Clinic from the 
1960s, 1970s, and 1980s do not show that the veteran was seen 
for his back, right knee, or ankles.  They also do not show 
that the veteran received any treatment for any 
gastrointestinal disorders.
 
At a VA examination in March 1968, the veteran did not make 
any complaints regarding his ankles, knees, or back.  

At a VA examination in March 1978, the veteran complained of 
cracking ankle joints, as well as a backache, and a swollen 
and tender ankle and knee.  

VA Medical Center treatment records do not show any treatment 
for any gastrointestinal disorders.  

In the veteran's March 1996 claim, he contended that he had 
had respiratory disorders since he was hospitalized in 
service for shortness of breath and chest pain concurrent 
with pneumonia.  He asserted that his stomach disorders were 
secondary to medication he took for his varicose veins.  

The veteran underwent a VA examination in June 1996.  
Regarding the veteran's stomach, the examiner commented that 
an upper GI series did not show evidence of peptic ulcer 
disease.  The examiner commented that the veteran's stomach 
problems were apparently brought on secondary to the 
medication he was taking for his joints.  He commented that 
in view of the fact that the veteran's joint disease was in 
no way connected with his varicose veins, he did not see a 
connection with the stomach problems and the service-
connected disability.  The upper GI series was described as 
normal.  

Regarding the joints, x-rays showed degenerative joint 
disease, but the ankles did not.  The examiner opined that 
the veteran's problems with his ankles and knees were in no 
way associated with the service-connected venous disease.  

Regarding the respiratory system, the examiner commented that 
the veteran's superficial varicose veins had absolutely no 
relationship to his reported shortness of breath.  He noted 
that the veteran had never been diagnosed as having a 
pulmonary embolus and had been on stockings and medications 
ever since he was first diagnosed.  Diagnosis was shortness 
of breath secondary to tobacco abuse.  

Regarding the spine, x-rays did not show evidence of 
degenerative joint disease or degenerative disk disease.  The 
examiner commented that the veteran's claim as to low back 
pain secondary to altered gait because of his varicosities of 
the left lower extremity had no basis of fact.  The examiner 
commented that the veteran's weight probably added to his low 
back pain as he had been instructed to lose weight because of 
his joint problems.  He did not see any connection between 
the varicose veins of the left lower extremity and any joint 
or back disorder.  

The veteran underwent a VA examination on April 8, 1998.  The 
examiner commented that the veteran's current 
gastrointestinal dyspepsia may be related to his current use 
of nonsteroidal anti-inflammatory agents.  

The veteran underwent a VA examination on April 30, 1998.  
Diagnoses were restrictive lung disease, secondary to pleural 
disease from pneumonia and associated with pleuritic chest 
pain; mild osteoarthritis and degenerative arthritis 
generalized, not related to deep vein thrombosis; history of 
gastritis secondary to anti-inflammatory agents; post-
phlebitic dermatitis of the left leg.

At the veteran's June 2002 hearing, he testified that he was 
hospitalized for his phlebitis a month prior, and that he no 
longer worked because of his phlebitis.  He testified that he 
favored his leg side when he walked, which caused extra 
strain on his back.  He stated that his back problem started 
about 30 years ago when he was hospitalized in Lawsville.  He 
testified that he was first diagnosed with arthritis in his 
right knee and ankles in 1979-1980.  He testified that his 
gait was putting undue strain on the other side.  He stated 
that he was taking Tetracycline for his arthritis.  He stated 
that he never had any problems with his stomach until he 
started taking medication for his phlebitis.  

The veteran underwent a VA examination in April 2003 for his 
thrombosis.  He described continued swelling, and was on 
Coumadin for the rest of his life.  He had not had a 
pulmonary embolus.  He stated that if he walked, he got 
significant pain after walking 100 yards, and developed 
swelling after walking 100 yards.  On standing, he developed 
pain after 10 minutes and swelling after 20 minutes of 
standing.  

Regarding the veteran's intestines, the veteran stated that 
when he filed his claim, he was having a problem with anti-
inflammatories and antibiotics.  He states that since that 
time he had improved, and did not have nausea, heartburn, or 
vomiting.  He was initially on antibiotics and anti-
inflammatory medications for his leg and leg discomfort.  He 
currently used Pepto-Bismol or Mylanta, and only had to do 
this 203 days a week.  When he has symptoms, they usually 
only lasted for a day, and antacids or Mylanta usually 
relieved it.  Under impressions, the examiner commented that 
the veteran's GI symptoms appeared to be a resolved issue and 
it was as likely as not that this was due to irritation of 
the medications, both the antibiotics and Penicillin and/or 
Doxycycline and the anti-inflammatory medications he was 
taking.  The examiner commented that the veteran currently 
had minimal symptoms and this was as likely as not no longer 
an issue.  

The impressions were as follows: severe chronic venous 
insufficiency with marked stasis dermatitis of the left lower 
leg, on Coumadin therapy; allergic bronchitis, with no 
specific chemical exposure during service that the veteran 
could identify; and pulmonary function findings compatible 
with a diagnosis of interstitial lung disease, with it being 
as likely as not that the veteran's service-connected 
occupation could have exposed him to asbestosis.  

The veteran underwent a VA examination in May 2003 for his 
joints.  The examiner commented that radiographically there 
was no evidence of ankle arthrosis.  There was only mild 
evidence of knee arthrosis, and it was symmetrical.  The 
examiner did not feel that it was as likely as not that those 
conditions were due to excess stress placed on one limb or 
the other due to the veteran's post-phlebitic syndrome.  

In a December 2003 statement, the veteran described working 
in service replacing hot water heaters which were encased 
with asbestos.  He contended that his current respiratory 
condition was related to the pneumonia for which he was 
treated in September and October 1965.  He stated that he 
quit smoking in May 1968.  



Analysis

Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In the April 2001 VCAA letter, the RO informed the 
veteran of the evidence that would be needed to prove his 
claims for service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  In the April 2001 VCAA 
letter, the RO informed the veteran that the RO would get 
such things as medical records, employment records, or 
records from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The April 
2001 letter told the veteran to tell the RO about any 
additional evidence that he wanted the RO to try to get for 
him.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Even though the May 2003 letter did not specifically 
request that the veteran provide any evidence in his 
possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, it is 
determined that the veteran is also not prejudiced by such 
failure.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in August 1996, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in August 1996 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his back, right knee, ankles, 
as well as any skin, or stomach disorders throughout the more 
than 8 years that his claim has been adjudicated.  In a 
January 1997 letter, the RO asked the veteran to describe 
where he had been treated for his claimed conditions since 
service, and told him that it would obtain those records.  At 
the veteran's June 2002 Travel Board hearing, it was further 
clarified where he had been treated for his claimed 
conditions.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has gone and obtained said 
records.  Therefore, for all of the aforementioned reasons, 
it is determined that the veteran was not prejudiced by the 
timing of the notices contained in the April 2001 VCAA 
letter.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Laws and regulations regarding service connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  The mere fact of an 
in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and 
the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992).

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2003).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  


Entitlement to service connection for a pulmonary disability, 
to include as secondary to the service-connected post-
phlebitic syndrome of the left leg

Service medical records show that the veteran was 
hospitalized in September 1965 for left lower lobe pneumonia, 
and that he was noted to have a left pleural effusion.  
Post-service medical evidence shows that at a VA examination 
in April 1998, the examiner diagnosed the veteran with 
restrictive lung disease.  At a VA examination in May 2003, 
the examiner diagnosed the veteran with interstitial lung 
disease, based on pulmonary function tests which were 
interpreted as very mild restriction.  

It is true that the veteran was not seen for pulmonary 
disorders after service.  However, the VA examiner in April 
1998 opined that the veteran's restrictive lung disease was 
secondary to pleural disease from pneumonia, and the post-
service medical records do not show that the veteran was seen 
for pneumonia.  Thus, it can only be concluded that the 
examiner was relating the veteran's current pulmonary 
disorder to the pneumonia for which he was hospitalized in 
service.  While it is true that the VA examiner in April 1998 
did not have access to the veteran's service medical records 
when he made his opinion, the examiner's opinion very 
thoroughly discussed the veteran's hospitalization in 1965 
wherein the veteran was diagnosed with pneumonia.  For that 
reason, and because there is no medical opinion to the 
contrary, substantial weight is assigned to the examiner's 
opinion.  Thus, it is established that the veteran's 
diagnosed restrictive lung disease is related to the 
pneumonia for which he was hospitalized in service.  

In light of the evidence of pneumonia during service, the 
veteran's currently diagnosed restrictive lung disease, the 
VA examiner's attribution of the restrictive lung disease to 
the pneumonia in service, the preponderance of the evidence 
supports the claim of entitlement to service connection for 
restrictive lung disease.  


Entitlement to service connection for back, right knee, and 
bilateral ankle disabilities, to include as secondary to the 
service-connected post-phlebitic syndrome of the left leg

The veteran's claims will be considered on both a direct and 
secondary basis.  

Regarding service connection on a direct basis, the evidence 
does not show that the veteran was seen for his back, right 
knee, or ankles in service.  Although a report of medical 
history form from April 1965 noted that the veteran had 
either had or did have a trick or locked knee, the doctor 
explained on the back of the form that the veteran had a 
trick right knee in childhood, with no complications, and no 
sequelae.  At separation in July 1967, his back was evaluated 
as normal.  Although his lower extremities were evaluated as 
abnormal, it was explained that the veteran had deep and 
superficial venous insufficiency of the left lower extremity.  
No findings were made regarding the right knee or ankles.  On 
his report of medical history form from July 1967, he put a 
check in the no box to indicate that he did not have and had 
never had back pain.  He put a check in the yes box to 
indicate that he either had or had previously had a trick or 
locked knee and swollen or painful joints.  However, on the 
back of the form, the examiner explained that these items 
were no longer troublesome.  

Regarding post-service treatment for the back, right knee, 
and ankles, the evidence does not show that the veteran 
complained of these disorders until a VA examination in March 
1978.  Treatment records from the Medical Arts Clinic from 
the 1960 and 1970s do not show treatment for the back, right 
knee, or ankles.  With no evidence of treatment for back, 
right knee, or ankle disorders in service, and no evidence of 
complaints of these disorders until many years after service, 
the evidence conclusively shows that the veteran's back, 
right knee, and ankle disorders are not related to service.  

Regarding service connection on a secondary basis, although 
the veteran claims that his back, right knee, and bilateral 
ankle disorders are related to his service-connected post-
phlebitic syndrome of the left leg, he is not a medical 
professional who can make such a determination.  As a 
layperson, he is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The medical opinions of record have all concluded that the 
veteran's back, right knee, and bilateral ankle disorders are 
not secondarily related to the veteran's service-connected 
post-phlebitic syndrome of the left leg.  Specifically, at 
the June 1996 VA examination, the examiner concluded that the 
veteran's problems with his ankles and knees were in no way 
associated with his service-connected venous disease, and he 
did not see any connection between the veteran's varicose 
veins and any joint or back disorder.  The examiner commented 
that the veteran's claim as to low back pain secondary to 
altered gait because of varicosities of the left leg had no 
basis of fact.  At the April 30, 1998, VA examination, the 
examiner diagnosed the veteran with mild osteoarthritis and 
degenerative arthritis, but stated that it was not related to 
the veteran's deep vein thrombosis.  At the May 2003 VA 
examination, the examiner opined that it was not as likely as 
not that the veteran's conditions were due to excess stress 
placed on one limb or the other due to post-phlebitic 
syndrome.  

Accordingly, for the reasons discussed above, it is 
determined that the veteran's back, right knee, and bilateral 
ankle disorders were not sustained in service, and that they 
were not proximately due to or the result of his service-
connected post-phlebitic syndrome of the left leg.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for back, right knee, 
and bilateral ankle disabilities, the benefit-of-the-doubt 
rule does not apply, and the veteran's claim must be denied.  
38 U.S.C.A §5107 (West 2002).


Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to medication taken for 
the veteran's service-connected post-phlebitic syndrome of 
the left leg

The evidence does not show that the veteran was seen for any 
problems regarding his gastrointestinal system during 
service.  On his report of medical history form from July 
1967, he put a check in the yes box to indicate that he 
either had or had previously had frequent indigestion.  
However, on the back of the form, the examiner explained that 
this item was no longer troublesome.  At the veteran's 
separation examination in July 1967, his stomach was 
evaluated as normal.  

The veteran claims that he has a gastrointestinal disorder, 
and that it is secondary to medication he takes for his 
varicose veins.  The question of whether the veteran has a 
gastrointestinal disorder, and if he does, whether it is 
secondary to medication he takes for his service-connected 
condition, has been addressed at VA examinations in June 
1996, April 1998, and April 2003.  The June 1996 VA 
examination did not diagnose the veteran with a 
gastrointestinal disability.  Rather, the veteran's upper GI 
series was normal.  The examiner specifically commented that 
the veteran's upper GI series did not show evidence of peptic 
ulcer disease.  

Although an examiner at an April 8, 1998, examination 
commented that the veteran had gastrointestinal dyspepsia, 
the examiner did not relate the dyspepsia to medication the 
veteran was taking for his post-phlebitic syndrome, but 
rather stated that it may be related to use of anti-
inflammatory agents.  Similarly, while the examiner at the 
April 30, 1998, examination diagnosed the veteran with 
history of gastritis, he stated that it was secondary to 
anti-inflammatory agents.  At the veteran's April 2003 VA 
examination, the examiner specifically determined that the 
veteran's GI symptoms appeared to be a resolved issue, and 
commented that the veteran only had minimal symptoms.  

In addition to no treatment for any gastrointestinal 
disorders during service, the post-service medical records 
(both private and VA) do not show treatment for any 
gastrointestinal disorders.  When the findings from the most 
recent VA examination showing that the veteran's GI symptoms 
appeared to be resolved are combined with the lack of 
treatment records for a gastrointestinal disorder, it must be 
concluded that the veteran does not have a current 
disability.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999); dismissed in part and vacated in 
part on other grounds; Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  Without evidence of a current 
disability, the veteran's claim must be denied on both a 
direct and secondary basis.  

Although the veteran claims that he has a gastrointestinal 
disability, and that it is due to medication the veteran 
takes for his service-connected disability, he is not a 
medical professional who can make such determinations.  The 
veteran is competent to describe symptoms he has, but as a 
layperson, he is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a gastrointestinal 
disability must be denied.  38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for a back disability, to 
include as secondary to the service-connected post-phlebitic 
syndrome of the left leg is denied. 

Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
post-phlebitic syndrome of the left leg is denied.

Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to the service-connected 
post-phlebitic syndrome of the left leg is denied.

Entitlement to service connection for a gastrointestinal 
disability, to include as secondary for medication taken for 
the veteran's service-connected post-phlebitic syndrome of 
the left leg is denied.

Entitlement to service connection for restrictive lung 
disease is granted.  


REMAND

Regarding the veteran's claim for an increased rating for 
post-phlebitic syndrome of the left leg, it requires further 
development to ensure compliance with the notice and duty-to-
assist provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA) 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  It 
is noted that the April 2001 letter from the RO addressed all 
of the veteran's service connection claims.  However, 
regarding his claim of an increased rating for post-phlebitic 
syndrome of the left leg (30 percent for the period preceding 
January 12, 1998, and 40 percent for post-phlebitic for the 
period preceding January 12, 1998), the veteran has not yet 
been sent a letter in which the provisions of the VCAA are 
described.  

In light of the need to remand the veteran's claim for the 
aforementioned development, it is determined that the veteran 
should also be afforded another VA examination to determine 
the severity of his service-connected post-phlebitic syndrome 
of the left leg.  

Regarding the claim of service connection for a skin 
disability, service medical records show that the veteran was 
seen in April 1963 for a pruritic rash in the inguinal area, 
and in July 1963 for an infection on his face, with tinea on 
the neck, and impetigo on the face.  At a VA examination in 
May 2003, the veteran was diagnosed with "granuloma 
annulare."  While the VA examiner opined that the condition 
was not secondary to the veteran's post-phlebitic syndrome, 
he did not comment on whether it was related to the skin 
conditions for which the veteran was seen in service.  For 
that reason, the veteran's claim must be remanded so that a 
VA examiner can comment on the etiology of any skin disorders 
that the veteran has, and in particular whether the veteran's 
"granuloma annulare" is related to service.

Hence, this case is REMANDED to the RO for the following 
action:

1.  Regarding the claims of entitlement 
to an increased rating from 30 percent 
for post-phlebitic syndrome of the left 
leg, for the period preceding January 12, 
1998, and entitlement to an increased 
rating from 40 percent for post-phlebitic 
syndrome of the left leg, for the period 
preceding January 12, 19984, the RO 
should send the veteran a VCAA letter, 
which explains the relevant portions of 
the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The RO must ensure that 
the case is developed in accordance with 
all notice and duty-to-assist provisions 
of VCAA.  The veteran and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of an increased rating for post-
phlebitic syndrome of the left leg (30 
percent for the period preceding January 
12, 1998, and 40 percent for post-
phlebitic for the period beginning 
January 12, 1998), which information and 
evidence, if any, the claimant is 
required to provide to VA, and which 
information and evidence, VA is required 
to provide.  The veteran should also be 
requested to provide any evidence in his 
possession that pertains to his claim.  

2.  Thereafter, the veteran should be 
scheduled for a VA examination for his 
post-phlebitic syndrome of the left leg 
and skin.  The veteran's claims folder 
should be made available to the examiner 
for review in conjunction with his 
examination.  The examiner should then 
conduct a thorough examination regarding 
the veteran's post-phlebitic syndrome  
All appropriate special studies or tests 
should be accomplished.  A complete 
rationale for any opinion expressed 
should be provided.  If the examiner 
cannot answer any of the questions, they 
should state that.  The examiner should 
answer the following questions, as 
appropriate, regarding the veteran's 
post-phlebitic syndrome:

a.  Does the veteran have persistent 
edema?

b.  Does the veteran have 
subcutaneous induration?

c.  Does the veteran have stasis 
pigmentation?

d.  Does the veteran have eczema of 
his left leg?

e.  Does the veteran have ulceration 
of his left leg, and if so, is it 
persistent?

f.  Does the veteran have edema 
which can be described as "board-
like?"

g.  Does the veteran have 
pigmentation cyanosis of the left 
leg?

h.  Does the veteran have swelling 
which can be described as 
persistent, such that it subsides 
only very slightly and incompletely 
with recumbency elevation?

i.  Regarding the circulation in the 
left leg, is there obliteration of 
deep return circulation?

j.  Is the veteran in constant pain, 
even when at rest?  

Regarding the veteran's skin other than 
on his left leg, the examiner should 
answer the following questions:  

a.  Please provide diagnoses of all 
dermatological disorders that the 
veteran has.  In particular, please 
comment on whether the veteran has 
"granuloma annulare".  

b.  Please state a medical opinion, 
to the extent feasible, as to the 
time of onset of each diagnosed 
disorder in question (a).  

c.  The examiner must specifically 
state whether any diagnosed skin 
disorders in question (a), including 
the veteran's granuloma annulare is 
at least as likely as not the result 
of the veteran's skin disorders for 
which he was seen in service (the 
veteran was seen in April 1963 for a 
pruritic rash in the inguinal area, 
and in July 1963 for an infection on 
his face, with tinea on the neck, 
and impetigo on the face)?  

If it is not feasible to answer any of 
these questions, this should be so stated.  
The claims folder and a copy of this 
remand must be made available to the 
examining physician so that he/she may 
review pertinent aspects of the 
appellant's medical history.

3.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to an 
increased rating from 30 percent for post-
phlebitic syndrome of the left leg, for 
the period preceding January 12, 1998, and 
entitlement to an increased rating from 40 
percent for post-phlebitic syndrome of the 
left leg, for the period preceding January 
12, 1998, as well as for entitlement to 
service connection for a skin disability, 
to include as secondary to the service-
connected post-phlebitic syndrome of the 
left leg.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



